Citation Nr: 1048148	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-04 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to September 
1970.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
a February 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which, inter 
alia, denied service connection for the issues currently on 
appeal.  

The Veteran also had perfected an appeal of his claim for service 
connection for posttraumatic stress disorder.  However, that 
issue was resolved in his favor in an October 2010 rating 
decision, and the Veteran has not appealed either the initial 
rating or effective date assigned for that condition.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran 
must separately appeal these downstream issues).  Therefore, it 
is not before the Board.  

Further, in his VA Form 9 dated in January 2009, the Veteran 
withdrew an issue concerning his left second toe.  Also, in a May 
2010 statement, the Veteran withdrew a claim for an increased 
rating for erectile dysfunction.  Therefore, these two issues are 
also not before the Board.  

As support for his claim, the Veteran provided testimony before 
the undersigned Veterans Law Judge at a hearing held at the RO 
(Travel Board hearing) in May 2010.  The hearing transcript has 
been associated with the claims file and has been reviewed.

Finally, in rating decisions dated in March 2009 and March 2010, 
the RO granted service connection and continued previously 
assigned ratings for several other issues unrelated to the 
current issues on appeal.  As the Veteran also failed to perfect 
an appeal of these issues by filing a notice of disagreement 
(NOD) and substantive appeal (e.g., VA Form 9 or equivalent 
statement), they are also not before the Board.  See 38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010); Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, they are also 
not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, 
the Board finds that additional development of the evidence is 
required.

Initially, the Veteran has indicated that he was diagnosed with 
Meniere's disease by a private physician in the 1970s, shortly 
after his discharge from service.  See VA treatment record dated 
in March 2010 and May 2010 Travel Board hearing transcript.  
However, these post-service treatment records have not been 
obtained and associated with the claims file.  In this regard, 
VA's duty to assist includes obtaining records of the 
Veteran's relevant VA medical treatment and from other agencies.  
38 U.S.C.A. §§ 5103A(c)(2) and 5103A(c)(3); 
38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is charged with constructive knowledge 
of evidence generated by VA).  However, VA also has a duty to 
make reasonable efforts to obtain relevant records, including 
private records, that the claimant adequately identifies, and 
notify the claimant of such efforts whenever it is unable to 
obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Because any record of such diagnosis of Meniere's disease in the 
1970s would be relevant to the Veteran's claim for service 
connection for the disorder, the RO should attempt to obtain 
these records, and, if they no longer exist, must make this 
express declaration to confirm that further attempts to obtain 
them would be futile.  The Veteran also has to be apprised of 
this.

The Board also notes that the Veteran has further indicated that 
he currently receives disability benefits from the Social 
Security Administration (SSA).  However, he reported that he does 
not receive SSA disability benefits due to the issues currently 
on appeal.  See Report of General Information dated in April 
2010.  Therefore, these SSA records are irrelevant to the issues 
currently on appeal, and it is unnecessary to obtain them.  See 
Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Further, VA examinations are needed to determine the etiology of 
the Veteran's tinnitus and Meniere's disease.  In this regard, in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

In service, while the Veteran's service treatment records show no 
complaints of, or treatment for, tinnitus and Meniere's disease 
or symptomatology thereof, the Veteran has consistently asserted 
that he was exposed to acoustic trauma in service working as an 
aircraft mechanic.  He also has indicated that, as a medical 
professional, he knew that there was no treatment for tinnitus, 
and thus did not attempt to seek treatment.  See NOD dated in 
March 2008.  Further, he contends that Meniere's disease can be 
caused by acoustic trauma or a head injury, which he sustained 
during service.  See NOD dated in March 2008, the Veteran's 
statements dated in November 2008, and May 2010 Travel Board 
hearing transcript.  

In this regard, as a layperson, the Veteran is competent to 
report symptoms that he experienced and injuries that he 
sustained during service.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, as the 
Veteran's military occupational specialty (MOS) was an aircraft 
mechanic, it is possible that he was exposed to acoustic trauma, 
and his lay contentions are consistent with the places, types, 
and circumstances of his service.  38 U.S.C.A. § 1154(a).  
Additionally, as a medical doctor himself, the Veteran is 
competent to provide medical evidence with regard to the causes 
of Meniere's disease.  Therefore, the Board finds that there is 
competent and credible evidence of the Veteran's experiences 
during service, and such evidence should be taken into account in 
a claim for service connection.
  
After service, VA treatment records show diagnoses of tinnitus 
and Meniere's disease.  In this regard, the Board notes that the 
Veteran also has been diagnosed with bilateral hearing loss, 
which often occurs together with tinnitus.  See, e.g., Harrison's 
Principles of Internal Medicine 178 (Anthony S. Fauci et al. 
eds., 14th ed. 1998).  Additionally, tinnitus is a disease that, 
by its very nature, is based on purely subjective complaints (the 
Veteran's perception that he has ringing in his ears).  Thus, the 
Board may accept the Veteran's lay statements as evidence that he 
currently has tinnitus.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).    

Furthermore, the Veteran has competently and consistently 
asserted that he has experienced symptoms related to tinnitus and 
Meniere's disease since service.  

As for a nexus, a VA examiner in June 2007 observed that a 
November 2002 private treatment record noted that the Veteran had 
"no tinnitus"; thus, the June 2007 VA examiner found the 
Veteran's report that he has suffered from tinnitus for 35 years 
to be incredible.  However, the Veteran has since been diagnosed 
with both tinnitus and Meniere's disease.  Further, the Veteran 
has countered the June 2007 VA examiner's opinion by arguing that 
he had visited that private physician in November 2002 for 
reasons unrelated to his hearing and tinnitus, and was not 
provided an examination of his hearing at that time.  See May 
2010 Travel Board hearing transcript.  

More importantly, the Veteran's VA treating physician has 
provided a nexus statement that the Veteran's tinnitus and 
Meniere's disease are at least as likely as not related to his 
exposure to loud noises during service in Vietnam.  See VA 
treatment note dated in October 2008.

Thus, in light of the foregoing, the Board finds that further 
development is needed in order to make a decision in this case, 
to include a medical examination and opinion to determine the 
nature and etiology of the Veteran's tinnitus and Meniere's 
disease.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all 
private physicians from whom he received his 
diagnosis of Meniere's disease and received 
treatment for the disorder since his 
discharge from service in September 1970.  If 
any private treatment records exist, the RO 
also should ask the Veteran to provide 
authorization of release for these records 
and obtain them or ask the Veteran to submit 
such records.  All attempts to secure these 
records, and any response received, must be 
documented in the claims file.  If no records 
are available, a response to that effect is 
required and should be documented in the 
file.

2.  Schedule for the Veteran a VA 
examination, by an appropriate specialist, to 
ascertain whether any current tinnitus is 
related to service.  The claims file must be 
made available for review of his pertinent 
medical and other history, particularly the 
records of any relevant treatment.   

The examination should include any necessary 
diagnostic testing or evaluation.  Based on a 
physical examination and comprehensive review 
of the claims file, the examiner is asked to 
indicate: 

(a) whether the Veteran currently has 
tinnitus in either ear; and 

(b) if so, whether it is at least as likely 
as not (50 percent or more probable) any such 
disorder the Veteran has is associated with 
his active duty in the Republic of Vietnam, 
during which time he reportedly was exposed 
to acoustic trauma.  

In formulating the opinion, the term "at 
least as likely as not" does not mean "within 
the realm of possibility." Rather, it means 
that the weight of the medical evidence both 
for and against the causation is so evenly 
divided that it is as medically sound to find 
in favor of causation as it is to find 
against causation.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. 
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort to 
speculation.

The Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences to his claim.

3.  Schedule for the Veteran a VA 
examination, by an appropriate specialist, to 
ascertain whether any current Meniere's 
disease is related to service.  The claims 
file must be made available for review of his 
pertinent medical and other history, 
particularly the records of any relevant 
treatment.   

The examination should include any necessary 
diagnostic testing or evaluation.  Based on a 
physical examination and comprehensive review 
of the claims file, the examiner is asked to 
indicate: 

(a) whether the Veteran currently has 
Meniere's disease; and 

(b) if so, whether it is at least as likely 
as not (50 percent or more probable) any such 
disorder the Veteran has is associated with 
his active duty in the Republic of Vietnam, 
during which time he reportedly was exposed 
to acoustic trauma and sustained a head 
injury.  

In formulating the opinion, the term "at 
least as likely as not" does not mean "within 
the realm of possibility." Rather, it means 
that the weight of the medical evidence both 
for and against the causation is so evenly 
divided that it is as medically sound to find 
in favor of causation as it is to find 
against causation.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. 
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort to 
speculation.

The Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences to his claim.

4.  Readjudicate the claims of service 
connection for tinnitus and for Meniere's 
disease in light of the VA examinations 
provided and any additional medical evidence 
received since the issuance of the 
supplemental statement of the case (SSOC) in 
October 2010.  If the claims are not granted 
to the Veteran's satisfaction, send him 
another SSOC.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  The Veteran should be given an 
opportunity to respond to the SSOC before 
returning the file to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


